DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.

Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15 recites, “to the support, an operation” in the last two lines and it appears this language is intended to recite, “to the support or an operation.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “wherein the automated device is configured to control a motion of the automated device” in lines 8-9.  It is unclear how the automated device is capable of controlling a motion of itself.  Some additional structure or control mechanism is required to control a motion of the automated device.  A pencil does not write itself.  A self-driving car requires a control of some kind to drive.  As such, it is unclear how the automated device is configured to control a motion of the automated device.  For the purposes of this examination, this language will be interpreted as requiring that the automated device is configured to move as a function of the at least one item of data.  
Claims 2-14 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of Krohne et al (“Krohne”) (US 2017/0057081).
Re claim 1, Seamann discloses an automated device (10) configured to move in abutment against a construction panel (10 is capable of moving in abutment against a construction panel, see also [0009]), the automated device (10) comprising a carrying frame (100, 102, 104, 106) for a tool (202) configured to carry out at least one mechanical operation ([0049], 202) on the construction panel (as discussed above) when attached to a support (12), the automated device (10) comprising at least one suction member (20) configured to hold the automated device (10) against the construction panel ([0009], as discussed above) and driving wheels (76, 80, 84, 86) for setting the automated device (10) in motion along the construction panel ([0009], as discussed above), wherein the automated device (10) is configured to control (390, [0017]) a motion of ([0017]) the automated device (10) as a function of at least one item of data ([0017]) relating to the position of the support (12) of the construction panel ([0009], as discussed above),
but fails to disclose the operation chosen from an operation of fastening the construction panel to the support or an operation of cutting the construction panel.
However, Krohne discloses the operation ([0016]) chosen from an operation of fastening ([0016]) the construction panel to the support or an operation of cutting ([0016]) the construction panel (any panel which [0016] is cutting, and/or as described above).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with the operation chosen from an operation of fastening the construction panel to the support or an operation of cutting the construction panel as disclosed by Krohne in order to implement different working functionality for different tasks that the device may perform ([0016]).  
The phrases “configured to” and “for” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 2, Seamann as modified discloses the automated device as claimed in claim 1, wherein the automated device (10) is configured to communicate with an identification system (location tracking of [0017]) for identifying the position ([0017]) of the support (12).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 3, Seamann as modified discloses the automated device as claimed in claim 2, which comprises the identification system (location tracking of [0017]).
Re claim 8, Seamann as modified discloses the automated device as claimed in claim 1, wherein the suction member (20) comprises at least one sealing device (20) and a constituent plate (18 and/or 30) of the frame (100, 102, 104, 106), which delimit a vacuum chamber (interior to 20).
Re claim 9, Seamann as modified discloses the automated device as claimed in claim 8, wherein the sealing device (20) is configured to be involved simultaneously in a pressure reduction effected by the suction member (20) and in setting of the automated device (10) in motion (via the wheels; as the wheels are meant to traverse the object and the suction cups are meant to attach thereto).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 10, Seamann as modified discloses the automated device as claimed in claim 1, wherein the automated device (10) is configured to control ([0017], [0061]) the tool (202).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 11, Seamann as modified discloses the automated device as claimed in claim 1, wherein the automated device (10)  is configured to control ([0017] as the control controls movement of the device, [0061]) the suction member (20).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 14, Seamann as modified discloses an assembly (10) comprising an automated device (10) as claimed in claim 1 and an identification system ([0017], [0061]) remote from the automated device (10), the automated device (10) communicating with the identification system ([0017]) to receive the item of data relating to the position ([0017]) of a support (12) of the construction panel (see above).
Re claim 15, Seamann discloses a method for carrying out a mechanical operation (via 202) on a construction panel (12) by an automated device (10) as claimed in claim 1 (see above), comprising: 
- a step of moving (via (76, 80, 84, 86) the automated device (10), 
- a step of identifying (via the sensor of [0014], 302, as the language does not limit as to what kind of identification) a support (12) of the construction panel (see above), 
- a step of employing the tool (202) to carry out the mechanical operation (via 202) on the construction panel (12), 
but fails to disclose the mechanical operation (via 202) being an operation of fastening the construction panel to the support, an operation of cutting the construction panel.
However, Krohne discloses the mechanical operation ([0016]) being an operation of fastening ([0016]) the construction panel to the support, an operation of cutting ([0016]) the construction panel (any panel which [0016] is cutting, and/or as described above).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seemann with the operation chosen from an operation of fastening the construction panel to the support or an operation of cutting the construction panel as disclosed by Krohne in order to implement different working functionality for different tasks that the device may perform ([0016]).  
Re claim 17, Seamann as modified discloses the method as claimed in claim 15 wherein the step of identifying a support (12) comprises a sub-step of receiving and recording a set of positions ([0017], being position tracking) of the support (12).
Re claim 18, Seamann as modified discloses the method as claimed in claim 17 further comprising a step of comparing an instantaneous position ([0017]) of the automated device (10) on the construction panel (see above) with this said set of positions ([0017] the locations tracking) of the support (12, as an instantaneous position of the device is a position of the device on the support).  

Claim(s) 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of Krohne et al (“Krohne”) (US 2017/0057081) and DE10048000.
Re claim 4, Seamann as modified discloses the automated device as claimed in claim 3, and at least one sensor (302),  but fails to disclose wherein the identification system (see above) comprises at least one sensor configured to detect a material forming the support.
However, DE1004800 discloses at least one sensor (the metal detector of the abstract) configured to detect a material (metal) forming the support (Seemann: 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with at least one sensor configured to detect a material forming the support as disclosed by DE10048000 in order to prevent operation on a harder materials such as metal.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 5, Seamann as modified discloses the automated device as claimed in claim 4, DE10048000 discloses wherein the identification system (see above) comprises at least one metal sensor (the metal detector of the abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with the metal sensor as disclosed by DE10048000 in order to prevent operation on a harder materials.  
Re claim 16, Seamann as modified discloses the method as claimed in claim 15, and at least one sensor (302), but fails to disclose wherein the step of identifying a support comprises a sub-step of detecting a material of which the support is made.
However, DE1004800 discloses wherein the step of identifying a support comprises a sub-step of detecting a material of which the support is made (the metal detector of the abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seemann wherein the step of identifying a support comprises a sub-step of detecting a material of which the support is made as disclosed by DE10048000 in order to prevent operation on a harder materials such as metal.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of Krohne et al (“Krohne”) (US 2017/0057081), DE10048000 and Williams et al (“Williams”) (US 2003/0232134).
Re claim 6, Seamann as modified discloses the automated device as claimed in claim 4, and at least one sensor (302),  but fails to disclose wherein the identification system (see above) comprises at least one sensor for sensing a density of the material forming the support.
However, Williams discloses at least one sensor ([0061]) for sensing a density ([0061]) of the material forming the support (Seemann: 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with at least one sensor for sensing a density of the material forming the support as disclosed by Williams in order to aid in determining the type of material disposed thereon.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of Krohne et al (“Krohne”) (US 2017/0057081), DE10048000 and Ruffner (US 6,611,738).
Re claim 7, Seamann as modified discloses the automated device as claimed in claim 4, but fails to disclose wherein the identification system (see above) comprises at least one magnetometer (though Krohne discloses a ‘magnetic sensor’ in [0016]).
However, Ruffner discloses at least one magnetometer (Claim 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with a magnetometer as disclosed by Ruffner in order to improve navigation on the support.  

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of Krohne et al (“Krohne”) (US 2017/0057081), DE10048000 and Georgeson et al (“Georgeson”) (US 9,221,506).
Re claim 12, Seamann as modified discloses the automated device as claimed in claim 1, but fails to disclose further comprising a memory unit for storing a set of positions of the support (though Krohne discloses memory devices in [0043]). 
However, Georgeson discloses further comprising a memory unit (Col 20 lines 8-20) for storing a set of positions (Seemann: [0017],the locations of Seemann) of the support (Seemann: 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann further comprising a memory unit for storing a set of positions of the support as disclosed by Georgeson in order to better automate the device, through a set of stored instructions.  
The phrase “for” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 13, Seamann as modified discloses the automated device as claimed in claim 12, Georgeson discloses wherein the automated device (10) is configured to compare an instantaneous position of the automated device (Seemann: 10) on the construction panel (Seemann: see above) with at least one position of the support (Seemann: 12) stored in the memory unit (Georgeson: Col 20 lines 8-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with the control module as disclosed by Georgeson in order to better automate or control the device, through a set of stored instructions.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Response to Arguments 
Claim Interpretation:  Applicant’s argument with respect to the claim interpretations is persuasive and interpretation of the claims under 35 U.S.C. 112f is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims (for the reasons stated in the previous rejection) pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that Seemann does not disclose the mechanical operation being one of fastening or cutting the construction panel.  This feature is disclosed in Krohne as discussed above.  
	Applicant next argues that Seemann is a robotic device which performs nondestructive operations to a workplace such that the workpiece is not endangered by the operation.  However, there appears to be no reasoning or citation in Seeman that would preclude use of so called destructive workpieces such as fasteners or cutters.  Seemann and Krohne both recognize that the automated devices are capable of being equipped with numerous and/or varying types of operators.  Allowing Seemann (and Krohne) use of additional operators that are “destructive” would only serve to further the variability in operations each device may perform.  Moreover, inclusion of “destructive” operators would not inhibit or preclude use of either device for its intended purpose.  
	Applicant further argues that the operators of Seemann relate to operations carried out on panels that have been previously installed, assembled, fastened or cut by other systems.  Again, there appears to be no reasoning or citation in Seemann that would preclude use of so called destructive workpieces such as fasteners or cutters.  Seemann and Krohne both recognize that the automated devices are capable of being equipment with numerous and/or varying types of operators.  Inclusion of these “destructive” systems would eliminate the need for the “other systems” which Applicant’s argues that Seemann utilizes prior to robot use.  Such a modification would be obvious for the reasons provided above.  
Applicant next argues that a skilled artisan would not consider Kempkens because the skilled artisan would not find any building construction or construction panels in the literature.  However, this is a mischaracterization of what is claimed.  The relevant question is whether or not Kempkens is analogous to the claimed invention.  This can be shown if Kempkens is either (1) within the same field of endeavor as the claims and/or (2) relevant to the problem being solved by the claims.  Applicant’s claims are not drawn to a building construction or to a construction panel.  Rather, Applicant’s field of endeavor is that of “automated devices.”  Kempkens is directed to a device which automatically moves along a floor in response to sensor detected positions relative to the floor covering.  Thus, Kempkens is drawn to an “automated device” and fits within the same field of endeavor as Applicant’s claimed invention.  As such, a person of ordinary skill would look to Kempkens to modify Seemann.  
Applicant’s arguments regarding the remaining claims are addressed by the above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635